DIRECTOR



RESTRICTED STOCK UNIT AGREEMENT


AGREEMENT by and between KBR, Inc., a Delaware corporation (the “Company”), and
_______________ (“Director”), made effective as of March 6, 2013 (the “Grant
Date”).
1.Grant of Restricted Stock Units.
(a)    Units. Pursuant to the KBR, Inc. 2006 Stock and Incentive Plan, as
amended and restated (the “Plan”), units evidencing the right to receive 3,638
shares of the Company’s common stock (“Stock”), are awarded to Director, subject
to the conditions of the Plan and this Agreement (the “Restricted Stock Units”).
(b)    Plan Incorporated. Director acknowledges receipt of a copy of the Plan,
and agrees that this award of Restricted Stock Units shall be subject to all of
the terms and conditions set forth in the Plan, including future amendments
thereto, if any, pursuant to the terms thereof, which Plan is incorporated
herein by reference as a part of this Agreement. Except as defined herein,
capitalized terms shall have the same meanings ascribed to them under the Plan.
2.    Terms of Restricted Stock Units. Director hereby accepts the Restricted
Stock Units and agrees with respect thereto as follows:
(a)    Forfeiture of Restricted Stock Units. In the event of termination of
Director’s membership on the Board of Directors of the Company (the “Board”) for
any reason other than (i) death or disability while serving on the Board
(disability being defined as being physically or mentally incapable of
performing the Director’s usual duties as a member of the Board and such
condition is likely to remain continuously and permanently, as determined by the
Committee, or its delegate), (ii) failure to be re-elected to the Board after
being duly nominated, or (iii) retirement from the Board pursuant to then
existing Company policy for mandatory retirement, or except as otherwise
provided in the last two sentences of subparagraph (c) of this Paragraph 2,
Director shall, for no consideration, forfeit all Restricted Stock Units to the
extent they are not fully vested.
(b)    Assignment of Award. The Restricted Stock Units may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of.
(c)    Vesting Schedule. The Restricted Stock Units shall vest in accordance
with the following schedule provided that Director has been continuously a
member of the Board from the date of this Agreement through the applicable
vesting date.

1

--------------------------------------------------------------------------------

DIRECTOR



Vesting Date
Vested Percentage of Total Number
of Restricted Stock Units
6 months after the Grant Date
100%



Notwithstanding the foregoing, the Restricted Stock Units shall become fully
vested on the earlier of (i) Director’s death or disability (as determined
above), (ii) Director’s failure to be re-elected to the Board after being duly
nominated while serving as a member of the Board, or (iii) Director’s retirement
from the Board pursuant to then existing Company policy for mandatory
retirement. In the event Director’s membership on the Board is terminated for
any other reason, the Committee that administers the Plan (the “Committee”) or
its delegate, as appropriate, may, in the Committee’s or such delegate’s sole
discretion, approve the acceleration of the vesting of any or all Restricted
Stock Units still subject to restrictions, such vesting acceleration to be
effective on the date of such approval or Director’s termination date, if later.
(d)    Stockholder Rights. Director shall have no rights of a stockholder with
respect to shares of Stock subject to this Award unless and until such time as
the Award has been settled by the transfer of shares of Stock to Director,
except that the Director shall have the right to receive payments equal to the
dividends or distributions declared or paid on a share of Stock at the same time
as those dividends or distributions are paid to holders of Stock.
(e)    Settlement and Delivery of Shares. Payment of vested Restricted Stock
Units shall be made as soon as administratively practicable after vesting, but
in no event later than thirty days after the vesting date. Settlement will be
made by payment in shares of Stock. Notwithstanding the foregoing, the Company
shall not be obligated to deliver any shares of Stock if counsel to the Company
determines that such sale or delivery would violate any applicable law or any
rule or regulation of any governmental authority or any rule or regulation of,
or agreement of the Company with, any securities exchange or association upon
which the Stock is listed or quoted. The Company shall in no event be obligated
to take any affirmative action in order to cause the delivery of shares of Stock
to comply with any such law, rule, regulation, or agreement.

2

--------------------------------------------------------------------------------

DIRECTOR



3.    Withholding of Tax. The Committee may make such provisions as it may deem
appropriate for the withholding of any taxes that it determines is required in
connection with this Award. Unless the Committee provides otherwise, the Company
shall reduce the number of shares of Stock that would have otherwise been
delivered to Director by a number of shares of Stock having a Fair Market Value
equal to the amount required to be withheld.
4.    Director Relationship. For purposes of this Agreement, Director shall be
considered to be a Director of the Company as long as Director remains a member
of the Board. Any question as to whether and when there has been a termination
of such membership on the Board, and the cause of such termination, shall be
determined by the Committee, or its delegate, as appropriate, and its
determination shall be final.
5.    Committee’s Powers. No provision contained in this Agreement shall in any
way terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee or, to the extent delegated, in its delegate pursuant to the terms of
the Plan or resolutions adopted in furtherance of the Plan, including, without
limitation, the right to make certain determinations and elections with respect
to the Restricted Stock Units.
6.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Director.
7.    Compliance with Law. Notwithstanding anything to the contrary herein, the
Company shall not be obligated to issue any Stock in connection with a
Restricted Stock Unit, at any time, if the offering or issuance of the Stock, or
if acceptance of the Stock by a Director, violates or is not in compliance with
any laws, rules or regulations of the United States or any state or country.
8.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas.
9.    Section 409A. Notwithstanding anything in this Agreement to the contrary,
if any provision in this Agreement would result in the imposition of an
applicable tax under Section 409A of the Code and related regulations and United
States Department of the Treasury pronouncements (“Section 409A”), that
provision will be reformed to avoid imposition of the applicable tax and no
action taken to comply with Section 409A shall be deemed to adversely affect the
Director’s rights under this Agreement.







3

--------------------------------------------------------------------------------

DIRECTOR



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Director has executed this Agreement,
all as of the date first above written.


KBR, INC.
By:
[ex101nqsoagreement201_image1.gif]
 
 
Director
 
 
 
 
 
 
 
 
 
 
 
 




4